Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

   Civil Action No. 06-cv-00605-PAB-KMT
          (Consolidated with Civil Action No. 16-cv-02004-PAB-KMT)

   Civil Action No. 06-cv-00605-PAB-KMT

   CROCS, INC.,

         Plaintiff,

   v.

   EFFERVESCENT, INC.,
   HOLEY SOLES HOLDINGS, LTD.,
   DOUBLE DIAMOND DISTRIBUTION, LTD., and
   U.S.A. DAWGS, INC.,

         Defendants.

   Civil Action No. 16-cv-02004-PAB-KMT

   U.S.A. DAWGS, INC. and
   DOUBLE DIAMOND DISTRIBUTION, LTD.,

         Plaintiffs,

   v.

   RONALD SNYDER,
   DANIEL HART,
   THOMAS J. SMACH,
   ANDREW REES,
   GREGG RIBATT,
   ANDREW REDDYHOFF,
   GEORGE B. BOEDECKER, JR.,
   LYNDON HANSON,
   DONALD LOCOCO,
   RAYMOND CROGHAN,
   RONALD FRASCH,
   MICHAEL MARGOLIS,
   JEFFREY LASHER,
   MICHAEL E. MARKS,
   PRAKASH MELWANI,
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 2 of 12




   JOHN P. MCCARVEL,
   ERIK REBICH, and
   SARA HOVERSTOCK,

          Defendants.


                                            ORDER


          This matter is before the Court on the Out-of-State Defendants’ Motion for

   Reconsideration of Denial of Rule 12(b)(2) Dismissal [Docket No. 847] and defendant

   Andrew Reddyhoff’s Motion to Dismiss and Joinder in Out-of-State Defendants’ Motion

   for Reconsideration of Denial of Rule 12(b)(2) Dismissal [Docket No. 848]. The out-of-

   state defendants1 request that the Court reconsider its September 25, 2017 order,

   Docket No. 673 (the “September 25 Order”), denying their motion to dismiss for lack of

   personal jurisdiction, Case No. 16-cv-02004, Docket No. 31. Docket No. 847 at 1.

   I. BACKGROUND

          This fourteen-year dispute involves infringement and non-infringement claims

   related to three patents concerning variations of shoes made by Crocs, Inc. (“Crocs”).

   The background facts and procedural history are set out in the magistrate judge’s

   recommendation, as well as in the September 25 Order, and will not be repeated

   unless necessary for purposes of this order.



          1
           These defendants are Raymond Croghan, Ronald Frasch, Prakash Melwani,
   Michael Marks, Thomas Smach, Andrew Rees, and Gregg Ribatt. The Court will refer
   to these seven defendants and Andrew Reddyhoff together as the “out-of-state
   defendants” because Mr. Reddyhoff “adopts and joins the arguments” that the
   defendants set forth in Docket No. 847. See Docket No. 848 at 2. Mr. Reddyhoff
   followed the same practice in the first round of briefing for this motion before the case
   was administratively closed. See, e.g., Docket Nos. 738 (motion), 778 (reply).

                                               2
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 3 of 12




          Crocs filed Case No. 06-cv-00605-PAB-KMT on April 3, 2006, alleging, inter alia,

   infringement of United States Patent Nos. 6,993,858 and D 517,789. Docket No. 1

   (“the 2016 lawsuit”). On August 5, 2016, U.S.A. Dawgs, Inc. and Double Diamond

   Distribution Ltd. (individually and/or collectively, with Mojave Desert Holdings, LLC,

   referred herein as “Dawgs”) filed its complaint in Case No. 16-cv-02004-PAB-KMT (“the

   2016 lawsuit”). Case No. 16-cv-02004, Docket No. 1. 2 The 2016 lawsuit ultimately

   named 18 individual defendants (the “individual defendants”), all of whom were current

   or former employees, officers, or directors of Crocs. Id. at 10–19, ¶¶ 9–14. Dawgs, a

   Crocs competitor, claimed that, as a result of Crocs’s conduct in marketing the exact

   same shoe that was already in existence using invalid and unenforceable patents, id. at

   38, ¶¶ 55–56, Crocs had secured its own success, obtained a market share for “molded

   clog-type footwear” in excess of 90%, and negatively impacted Dawgs. Id. at 43–46,

   ¶¶ 68–74. According to Dawgs, the individual defendants “directed, participated in,

   sanctioned, ratified, or acquiesced” in the decision to sue Dawgs and to continue the

   2006 lawsuit through the present. Id. at 10–18, ¶¶ 9–13. As such, Dawgs brought

   seven claims against the individual defendants, discussed more fully in the September

   25 Order and below. Id. at 61–107, ¶¶ 150–262.

          In response to Dawgs’s complaint, the individual defendants filed a motion to

   dismiss all claims in the 2016 lawsuit. Case No. 16-cv-02004, Docket No. 31. 3 Seven


          2
          The two lawsuits were consolidated on January 27, 2017. See Case No. 06-cv-
   00605, Docket No. 426; Case No. 16-cv-02004, Docket No. 66.
          3
          That motion was filed on behalf of the 15 original defendants served in the
   2016 action (Daniel Hart, Thomas Smach, Andrew Rees, Gregg Ribatt, Lyndon “Duke”
   Hanson, Donald Lococo, Raymond Croghan, Ronald Frasch, Michael Margolis, Jeffrey

                                                3
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 4 of 12




   of these defendants, the out-of-state defendants, also moved to dismiss for lack of

   personal jurisdiction. Id. at 24.4 The out-of-state defendants argued that “nearly half of

   the [d]efendants . . . reside outside of Colorado” and that Dawgs failed to allege that

   “each out-of-state [d]efendant has sufficient contacts with Colorado in this suit.” Id.

   Rather, the out-of-state defendants insisted that Dawgs “[a]lleg[ed] an affiliation with an

   in-state corporation,” which “does not save Dawgs’ claims against these [d]efendants.”

   Id. (citing Encore Prods., Inc. v. Promise Keepers, 53 F. Supp. 2d 1101, 1107 (D. Colo.

   1999)). Nor, the out-of-state defendants maintained, “can an individual be subject to

   personal jurisdiction solely on acts undertaken in his or her corporate capacity.” Id. at

   25. (citing Club Car, Inc. v. Club Car (Quebec) Import, Inc., 362 F.3d 775, 784 (11th Cir.

   2004)); see also Grober v. Mako Prod., Inc., 686 F.3d 1335, 1347 (Fed. Cir. 2012).

   Dawgs argued that there were sufficient contacts with the forum state by virtue of the

   out-of-state defendants’ participation in “sham patent litigation, intentional interference,

   and false advertising.” Case No. 16-cv-02004, Docket No. 38 at 25.

          The Court denied the motion to dismiss for lack of personal jurisdiction. Docket

   No. 673 at 10. The Court further noted that personal jurisdiction comports with due

   process when the defendant has “minimum contacts with the forum state and where

   those contacts are such that jurisdiction does not of fend ‘traditional notions of fair play



   Lasher, Michael Marks, Prakash Melwani, John McCarvel, Erik Rebich and Sara
   Hoverstock). Docket No. 31 at 1 n.1. Mr. Reddyhoff did not join this motion because
   he had not been served before the cases were consolidated and then administratively
   closed.
          4
          These defendants are Mr. Croghan, Mr. Frasch, Mr. Melwani, Mr. Marks, Mr.
   Smach, Mr. Rees, and Mr. Ribatt. Id. at 24 n.15.

                                                 4
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 5 of 12




   and substantial justice.’” Id. at 11 (quoting Interstate Restoration, LLC v. Wilson

   Assocs., No. 13-cv-03423-REB-MJW, 2014 WL 1395466, at *2 (D. Colo. Apr. 8, 2014)

   (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945))). The Court found that,

   while the complaint alleged that the individual defendants interfered with Dawgs’s

   business opportunities and violated the Lanham Act, the complaint did not allege that

   these activities were purposefully directed at the forum state. Id. at 12–13 (citing Allison

   v. Wise, 621 F. Supp. 2d 1114, 1120 (D. Colo. 2007) (f inding no personal jurisdiction

   where out-of-state conduct was not “expressly aimed” at the forum state, despite

   causing injuries in the forum state). Therefore, the “only relevant conduct directed at

   the forum state” was the “out-of-state defendants’ alleged authorization of this lawsuit.”

   Id. at 13. The Court determined that this was sufficient to satisfy the minimum contacts

   requirement because “the act of authorizing and directing a lawsuit [may] be enough to

   establish jurisdiction over officers of a corporation.” Id. (quoting Rusakiewicz v. Lowe,

   556 F.3d 1095, 1101 (10th Cir. 2009)). Further, the Court noted, “it m ust be true that

   those who support and authorize funding of intentional tortious conduct must be subject

   to personal jurisdiction in the state where the tort took place and where they committed

   the acts that supported the tort.” Id. (quoting Rusakiewicz, 556 F.3d at 1101). Because

   “[i]t is scarcely unfair to make those who have initiated a lawsuit in a particular state

   undergo suit in that state to determine whether the lawsuit was tortious,” id. (quoting

   Rusakiewicz, 556 F.3d at 1102), the Court found that exercising personal jurisdiction

   did not offend “traditional notions of fair play and substantial justice.” Id. quoting (Asahi

   Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 113 (1987)).



                                                 5
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 6 of 12




          The out-of-state defendants sought reconsideration of the Court’s order in

   October 2017. Docket No. 704. Dawgs responded. Docket No. 744. Dawgs then filed

   for Chapter 11 bankruptcy, however, and the Court administratively closed the cases on

   March 19, 2018. Docket No. 821 at 4. Af ter the matter was reopened on July 14, 2020,

   Docket No. 842, the Court permitted the parties to re-file their motions and responses,

   Docket No. 845, and the out-of-state defendants re-filed their request that the Court

   reconsider its order denying the motion to dismiss for lack of personal jurisdiction.

   Docket No. 847. Dawgs responded in opposition on September 4, 2020. Docket No.

   857. The out-of-state defendants replied on September 11, 2020. Docket No. 861. As

   noted above, Mr. Reddyhoff joins the out-of-state defendants’ briefing. See Docket

   Nos. 848, 862.

   II. LEGAL STANDARD

          The Federal Rules of Civil Procedure do not specifically provide for motions for

   reconsideration. See Hatfield v. Bd. of Cnty. Comm’rs for Converse Cty., 52 F.3d 858,

   861 (10th Cir. 1995). Instead, motions for reconsideration fall within a court’s plenary

   power to revisit and amend interlocutory orders as justice requires. See Paramount

   Pictures Corp. v. Thompson Theatres, Inc., 621 F.2d 1088, 1090 (10th Cir. 1980) (citing

   Fed. R. Civ. P. 54(b)); see also Houston Fearless Corp. v. Teter, 313 F.2d 91, 92 (10th

   Cir. 1962). Regardless of the analysis applied, the basic assessment tends to be the

   same: courts consider whether new evidence or legal authority has emerged or whether

   the prior ruling was clearly in error. Motions to reconsider are generally an

   inappropriate vehicle to advance “new arguments, or supporting facts which were



                                                6
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 7 of 12




   available at the time of the original motion.” Servants of the Paraclete v. Does, 204

   F.3d 1005, 1012 (10th Cir. 2000). “[A] motion for reconsideration is appropriate where

   the court has misapprehended the facts, a party’s position, or the controlling law.”

   Alpenglow Botanicals, LLC v. United States, 894 F.3d 1187, 1203 (10th Cir. 2018).

   Under the clearly erroneous standard, “the reviewing court [must] affirm unless it ‘on the

   entire evidence is left with the definite and firm conviction that a mistake has been

   committed.’” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988)

   (citing United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

   III. ANALYSIS

           The out-of-state defendants do not argue that new evidence or legal authority

   has emerged that would call into question the soundness of the September 25 Order.

   See Docket No. 847. Thus, the Court considers whether the September 25 Order

   misapprehended the controlling law or whether the Court committed a mistake

   warranting reconsideration. See Alpenglow, 894 F.3d at 1203; Ocelot Oil, 847 F.2d at

   1464.

           The out-of-state defendants argue that, though the Court found that there was “a

   sufficiently pleaded basis” for personal jurisdiction over the defendants by virtue of

   plaintiff’s “sham litigation claim,” the Court dismissed the sham litigation claim and

   therefore has no basis to exercise personal jurisdiction over them. Id. at 2. That is,

   because personal jurisdiction is analyzed “on a claim-by-claim basis,” the “dismissal of

   [the only] claims for which there is jurisdiction eliminates the basis for personal

   jurisdiction” for other claims. Id. (citing United States v. Botefuhr, 309 F.3d 1263 (10th



                                                7
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 8 of 12




   Cir. 2002)). To allow Dawgs to proceed based on claim for which there is no

   jurisdiction, because the claim was dismissed, the out-of-state defendants argue, would

   “impose an unreasonable burden” on them. Id.

          The out-of-state defendants argue that the dismissal of the claim that provides

   personal jurisdiction “means that the theory of pendant [sic] personal jurisdiction cannot

   support maintaining personal jurisdiction over claims for which there is no independent

   basis for specific jurisdiction.” Id. at 5–6. That is because the basis for exercising

   pendent jurisdiction “no longer applies.” Docket No. 861 at 1. Pendent jurisdiction, the

   out-of-state defendants argue, only applies to a claim that “arises out of the ‘same

   nucleus of operative fact’ as the jurisdictionally proper ‘anchor’ claim.” Docket No. 847

   at 9 (quoting Botefuhr, 309 F.3d at 1272–73). Here, the out-of -state defendants argue

   that the sham litigation claim – the only claim for which the Court found personal

   jurisdiction over the out-of-state defendants – did not arise out of the same nucleus of

   operative fact as the Lanham Act false advertising claim. Id. at 10. Rather, the sham

   litigation theory alleges that the defendants “caused Crocs to assert patent rights

   against Dawgs” by filing the Crocs case in Colorado. Id. This claim concerns the

   “propriety of Crocs’s assertion of intellectual property rights against Dawgs’s footwear,

   as well as Crocs’s conduct” before the United States Patent and Trademark Office. Id.

   The Lanham Act allegations, however, concern “allegedly inaccurate statements to the

   public about the foam materials in its Crocs’s footwear.” Id. While both claims relate

   to Crocs, the out-of-state defendants do not believe this is enough for pendent

   jurisdiction. Id. at 11 n.4.



                                                8
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 9 of 12




          Dawgs opposes reconsideration. First, Dawgs argues that the out-of-state

   defendants are not entitled to reconsideration because the out-of-state defendants

   never addressed pendent jurisdiction in their original brief and “spent only one

   paragraph in their opening brief and one paragraph in reply even discussing personal

   jurisdiction.” Docket No. 857 at 2. Second, Dawgs argues that the Court was correct in

   determining that it “can and should” exercise personal jurisdiction over the out-of-state

   defendants for Dawgs’s Lanham Act claims because the out-of-state defendants should

   reasonably anticipate “being subject to the jurisdiction of the Colorado courts as a result

   of holding office or being a director in a Colorado corporation.” Id. (quoting Pub.

   Warranty Corp. v. Mullins, 757 P.2d 1140, 1141 (Colo. App. 1988)). T he out-of-state

   defendants authorized Crocs to file a lawsuit in Colorado and to continue the case in

   Colorado, Dawgs argues, directing Crocs to avail itself of the Colorado courts. Id. 2–3.

   Additionally, the out-of-state defendants, who are Crocs executives, attended board of

   directors meetings in Colorado, where they “created or continued the dissemination of

   false claims that Croslite was patented.” Id. at 3. As such, Dawgs argues, reliance on

   non-director or non-officer cases, like Botefuhr, is misplaced. Id. at 8.

          The Court agrees with the out-of-state defendants that the September 25 Order

   was in error. As the out-of-state defendants explain, once the Court determined that

   the dismissed sham litigation claim was the only claim for which there was personal

   jurisdiction, the Court then should have determined that it could only exercise pendent

   personal jurisdiction over the out-of-state defendants if there were another live claim.

   When the Court dismissed all other claims but the Lanham Act claim, it erred in finding

   personal jurisdiction.

                                                9
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 10 of 12




           The out-of-state defendants are correct that the rule in Botefuhr and its progeny

    controls this issue. In Botefuhr, an Oklahoma resident gifted shares of stock to her

    niece and two nephews, two of whom were Texas residents. 309 F.3d at 1268–69.

    However, the recipients failed to comply with gift tax laws and the estate did not comply

    with estate tax laws. Id. at 1268. The Internal Revenue Service (“IRS”) brought three

    claims against the recipients, two for individual liability for the gift tax violations and one

    for representative liability for the estate tax liability. Id. at 1269. The IRS later

    abandoned the representative liability claim. Id. The Tenth Circuit held that the district

    court erred in exercising jurisdiction over the individual liability claims. Id. at 1271.

    First, the court held that the Texas recipients receiving gifts from an Oklahoma resident

    was insufficient to confer personal jurisdiction. Id. at 1272. Then, the court held that

    the district court erred in exercising pendent jurisdiction for the individual liability claims

    based on the dismissed representative liability claim. Id. at 1274.

           The court explained that pendent personal jurisdiction exists when “a court

    possesses personal jurisdiction over a defendant for one claim, lacks an independent

    basis for personal jurisdiction over the defendant for another claim that arises out of the

    same nucleus of operative fact, and then, because it possesses personal jurisdiction

    over the first claim, asserts personal jurisdiction over the second claim.” Id. at 1272.

    The claim that serves as the basis for personal jurisdiction is called the “anchor” claim.

    Id. at 1274. This “piggyback[ing]” on the anchor claim only works, however, “provided

    that all the claims arise from the same facts as the claim over which [the court] has

    proper jurisdiction.” Id. at 1272. But if the anchor claim is dismissed and there is no



                                                  10
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 11 of 12




    other claim before the district court that could serve as a basis for personal jurisdiction

    over the defendants, the district court “abuse[s] its discretion by retaining jurisdiction”

    over another claim. Id. at 1274.

           The out-of-state defendants are correct that the sham litigation claim – which

    served as the anchor claim – did not arise from “the same facts” as the Lanham Act

    claim. The sham litigation theory concerned allegations that the out-of-state defendants

    authorized and directed Crocs to assert baseless patent claim s for the benefit of

    Colorado-based Crocs. See Case No. 16-cv-02004, Docket No. 38 at 24–25. The

    Lanham Act claim, on the other hand, is that Crocs and the individual defendants,

    including the out-of-state defendants, “have been misleading the public and consumers

    by claiming that Crocs footwear is made of an exclusive and proprietary closed-cell

    resin [Crocs] call[s] ‘Croslite.’” Case No. 16-cv-02004, Docket No. 1 at 105–06, ¶ 256.

    The Lanham Act claim, therefore, is that Crocs has misled consumers into believing

    that Crocs uses a material different than its competitors and that Crocs owns the rights

    to such material. Id. at 106, ¶ 257. Thus, because the anchor claim did not arise from

    the same facts as the “piggyback[ed]” claim, see Botefuhr, 309 F.3d at 1272, it was

    error for the Court to assert pendent jurisdiction over the Lanham Act claim. Even

    though a claim that a defendant directed and authorized sham litigation is sufficient to

    confer personal jurisdiction, see Rusakiewicz v. Lowe, 556 F.3d 1095, 1101–02 (10th

    Cir. 2009), such a claim can only anchor pendent jurisdiction if it is a live claim in the

    lawsuit. Here, however, because the Court has dismissed the sham litigation claim,

    reliance on Rusakiewicz and similar cases is misplaced.



                                                 11
Case 1:06-cv-00605-PAB-KMT Document 928 Filed 03/11/21 USDC Colorado Page 12 of 12




           Moreover, as Botefuhr explains, even if the two claims arose from the same

    nucleus of operative facts, see 309 F.3d at 1272–73, it would be an abuse of discretion

    for the Court to retain jurisdiction over the Lanham Act claim after the Court dismissed

    the sham litigation claim because, once the anchor claim “disappeared, there was no

    claim before the [] [C]ourt for which it could” exercise jurisdiction. See id. at 1274. The

    Court therefore will grant the out-of-state defendants’ motion to dismiss.

    IV. CONCLUSION

           For these reasons, it is

           ORDERED that Out-of-State Defendants’ Motion for Reconsideration of Denial

    of Rule 12(b)(2) Dismissal [Docket No. 847] is GRANTED. It is further

           ORDERED that all claims against Raymond Croghan, Ronald Frasch, Prakash

    Melwani, Michael Marks, Thomas Smach, Andrew Rees, and Gregg Ribatt are

    DISMISSED without prejudice. It is further

           ORDERED that defendant Andrew Reddyhoff’s Motion to Dismiss and Joinder in

    Out-of-State Defendants’ Motion for Reconsideration of Denial of Rule 12(b)(2)

    Dismissal [Docket No. 848] is GRANTED. It is further

           ORDERED that all claims against Andrew Reddyhoff are DISMISSED without

    prejudice.

           DATED March 11, 2021.

                                              BY THE COURT:


                                              ____________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge

                                                 12
